Title: To George Washington from Jonathan Trumbull, Sr., 6 July 1776
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] 6th July 1776

I have this day wrote the Continental Congress, That [“]the Antient Laws of this Colony enable the Colonels of the Militia to call out their respective Regiments upon any Alarm Invasion or Appearance of an Enemy by Sea or Land, giving Notice to the Captain General or Commander in Chief for the Time being of the Occasion thereof; This with a General Order to them to call out their Regiment⟨s⟩ upon Notice from General Washington, or the Commander in Chief for the Time being, to march to his Assistance may Supercede the Necessity of any New regulation in respect to the Militia at least until the next Assembly, as it is very inconvenient for them to come to gether at this busy Season.” by this Post General Orders are accordingly given to Colo. Jonth. Fitch of New Haven Commander of the 2nd Regt of Militia, to Icha. Lewis of Stratford Lt Colo. of the 4th Colo. Silliman being absent in the Service at N. York—to Jno. Mead of Greenwich or Horseneck Lt Colo. of the 9th Colo. Webb being with you—To Benjn Hinman of Woodbury Colo. of the 13th and to Joseph Plat Cooke of Danbury Colo. of the 16th—These are the field Officers present in the Several Regts next towards N. York on whom you may call when needful.
Our Battalions are raising with all possible diligence and will soon March to the places of their several destinations many have marched for New York, and the rest will soon follow—and the three Regts of Light horse mentioned in my last I hear are moving on fast—An Extraordinary bounty is given to the two battalions raising for the Northern Department—it will be attend⟨ed⟩ with difficulty to alter their destination, the Continental battalion destined to Boston under Colo. Ward, and the Other Battalion raised in May last for the Defence of this & the Neighbouring Colonies it will be hard to send to the Northward which hath lately been moved to me from Congress—this last probably is now at your Camp at N. York—will it not be best to send in their room a Battalion who have had the Smal pox, and to Order Colo. Ward to Boston as destined at first, instead of sendg thither any other of our Battalions who have already begun their March for N. York—probably not one in twenty of

our Men have ever had that distemper, when the New York, Jersey, & Pennsylvania Men have generally passed thro’ it.
Our intelligence from Crown Point is that the infection is very great in our retreating Army—This distemper strikes a greater dread on our Men who have not had it, then the British Troops[.] cannot measures be taken to cleanse the Army—& in mean Time keep the infected from those who are not? I have provided 2 Compas. of 25 Each ship Carpenters who will march next Week & Carry their Tools with them to go to that work at Crown Point—but few of them have ever past thro’ that distemper.
I hear from Capt. Niles, that there are four thousand head of neat Cattle on Montauk point on L. Island great part of them good beef Cattle fit for Slaughter—We have Ordered the Stock of Cattle sheep & swine from Fishers Island, many of both Cattle & sheep are fit for the Use of the Army, and Ordered accordingly—is it not best that you procure those at Montauk likewise—& prevent their being used to feed the Enemy. I am, with great Truth and Regard Sir—Your most Obedt Humble Se[r]vant

Jonth; Trumbull

